Citation Nr: 0828935	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement for service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement for service connection for an acquired 
psychiatric disability, claimed as anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1973 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas, which denied entitlement to service 
connection for PTSD, anxiety disorder, and asbestos exposure.  
The veteran perfected an appeal only for the PTSD and anxiety 
disorder claims.  See 38 C.F.R. §§ 20.201, 20.202 (2007).

The veteran requested a hearing before a member of the Board 
at the RO.  That hearing was scheduled for March 2007; 
however the veteran did not appear because of incarceration.  
Therefore, the appeal proceeds as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.704 (d) 
(2007). 


FINDINGS OF FACT

1. The veteran did not engage in combat during service, there 
is no corroboration or verification of the occurrence of the 
veteran's claimed stressor and the diagnosis of PTSD has not 
been related to a confirmed stressor.

2.  The competent medical evidence does not demonstrate that 
a current psychiatric disability is causally related to 
service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304(f) 
(2007).

2. An acquired psychiatric disability, claimed as anxiety 
disorder, was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  §3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If it is determined that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  See 
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004). Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements. See Cohen v. Brown, 10 
Vet. App.128, 147 (1997); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).   Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App.at 142; 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The veteran in this claim seeks service connection for PTSD 
due to an unknowing overdose of lysergic acid diethylamide 
(LSD) in July 1974.  The veteran submitted a PTSD 
questionnaire to the RO in which he stated only that the 
driver of a dark van pulled up outside the enlisted man's 
barracks.  Other sailors gathered around the van listening to 
music and the veteran joined them. The van's driver asked him 
if he wanted something to drink.  The veteran contended this 
driver must have slipped the drug into the veteran's drink, 
as he was then hospitalized for 30 days.  See also Veteran's 
Statement, March 2005.  The veteran' PTSD questionnaire made 
no mention of the veteran experiencing any PTSD-related 
symptoms.  

The veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are no "recognized military citations" that the veteran 
actually engaged in combat.  West v. Brown, 7 Vet. App. 70, 
76 (1994).  Further, there is no "other supportive evidence" 
that the veteran had combat service.  His military 
occupational specialty AZ 0000, with a civilian equivalent of 
production clerk, does not, of itself, denote combat 
exposure. Without further supportive evidence, the Board 
finds that the veteran did not have combat service. 
Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of 
the claimed stressor, here an LSD overdose, must be supported 
by credible evidence.

On the July 1974 report of medical history accompanying the 
veteran's separation examination, there is a reference to an 
LSD overdose and hospitalization. There is no other evidence 
in the record referring to a dark van, unknown driver, or LSD 
overdose.  Thus, this notation, standing alone, does not 
corroborate the veteran's stressor.  Rather, it is merely a 
record of his own reported history.  Indeed, a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional. LeShore v. Brown, 8 
Vet. App. 406 (1995).

The Board finds there is insufficient credible evidence that 
the claimed in-service stressor actually occurred. 
Furthermore, even if the evidence could be favorably 
construed so as to enable a finding that the in-service 
stressor occurred, there is no credible medical evidence of a 
causal link between the claimed in-service stressor and any 
current symptomatology.  Indeed, the first treatment for PTSD 
is seen in
June 1995, over twenty years after the veteran's discharge 
from service.  At that time, a psychiatric examination 
conducted by the Texas Department of Criminal Justice 
revealed a PTSD diagnosis.  However, it was noted that the 
veteran's symptoms stemmed from an October 1994 violent 
incident which ultimately resulted in the veteran's 
incarceration.  During this June 1995 examination the doctor 
noted the veteran was experiencing nightmares and flashbacks, 
guilty feelings, and problems sleeping resulting from "that 
particular incident" in October 1994.  There was no mention 
of the veteran's service or of an LSD overdose.  Further, in 
two additional examinations in February 1997, the examiners 
noted that the veteran referred to the October 1994 shooting 
as the memory that repeated in his head and that caused him 
nightmares, diminished sleep, tearfulness, an anxious mood, 
and the complaint of falling.  Again, there was no reference 
to his military service or any incidents that may have 
occurred during that service.  

The Board finds that this non-combat veteran does not have a 
verified in-service stressor. The Board notes that while the 
veteran did receive a PTSD diagnosis twenty years after 
service, this diagnosis has clearly been attributed to a 
post-service incident.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Analysis - Acquired Psychiatric Disability, claimed as 
Anxiety Disorder

The veteran seeks service connection for an acquired 
psychiatric disability, claimed as anxiety disorder.  In his 
February 2005 formal claim, the veteran stated his "anxiety 
disorder" began in July 1974 and he listed the same 
treatment dates as he did for the PTSD claim.  A review of 
the veteran's service treatment records reveal these entries 
for "nerves, insomnia" for which he was prescribed valium 
in January 1974; "emotional problems - young wife disliked 
Navy...Dx: situational reaction" in February 1974; "loss of 
sleep...family problems" in June 1974; and "emotional 
problems" also in June 1974.  The veteran's July 1974 
discharge examination noted his psychiatric health was 
normal, and the veteran denied depression/excess worry, loss 
of memory/amnesia and nervous trouble of any sort.  No entry 
referred to a diagnosis of anxiety disorder. The veteran was 
discharged by reason of unsuitability due to a diagnosis of 
immature personality disorder.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, claimed as anxiety disorder.

As discussed previously, in the June 1995 psychiatric 
evaluation the veteran was found to have PTSD and major 
depressive disorder based upon his symptoms stemming from the 
post-service October 1994 violent incident.  In this June 
1995 examination, in which the examiner noted the veteran 
began experiencing anxiety symptoms in 1994 after the 
incident that led to his incarceration, and in the February 
1997 evaluations, there is no mention of the veteran's 
service or any diagnosis or event that may have occurred 
during that service.  

Again, there are no post-service psychiatric complaints or 
treatment until 1995, over 20 years following separation from 
active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
However, he has not contended continuous psychiatric 
symptomatology in the present case.

The veteran himself believes that he has an anxiety disorder 
and that it is related to service.  However, such assertions 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters, and where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the veteran has medical 
expertise.  

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability, claimed as anxiety disorder 
and the claim is denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that the veteran has been afforded 
appropriate notice.  The RO provided a notice letter to the 
veteran in March 2005, before the initial original 
adjudication of the claim.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Further, there must be notice of a disability rating and an 
effective date for award of benefits if service connection is 
granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  An April 2006 letter provided the veteran with 
notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection and his 
claim was readjudicated in the October 2006 Statement of the 
Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
In any event, because service connection for PTSD and for an 
acquired psychiatric disability are denied, any questions 
regarding a disability rating and effective date are now 
moot.

VA has obtained his service treatment records and associated 
them with the claims file. As identified by the veteran, his 
treatment records from the Texas Department of Criminal 
Justice and the B. Pain Management Clinic were likewise 
obtained by a signed release and associated with the file.  
The veteran has been afforded the opportunity to give 
testimony before the Board.   

The veteran's representative requests that the Board obtain 
records of a July 1974 hospitalization for a drug overdose at 
the U.S. Naval Hospital in Corpus Christie, Texas.  The Board 
finds that this is not necessary to decide this claim.  
Indeed, while the veteran has claimed a drug overdose as his 
in-service stressor, it is noted that, even if such overdose 
were verified, the overall evidence of record establishes 
that post-service diagnoses of PTSD were predicated on a 
post-service violent incident.  Thus, corroboration of the 
stressor would not enable a grant of service connection for 
PTSD based on the evidence of record.

The Board observes that the veteran has not been accorded a 
VA mental health examination with regard to his claims for 
service connection.  The Board finds such an examination is 
not necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The duty to obtain an examination regarding both claims is 
not triggered in this claim.  Here, the competent medical 
evidence does not suggest that the veteran has a current 
diagnosis of either PTSD or an anxiety disorder that is 
related to his active service.  Rather, these disabilities 
are related to a post-service event in 1994, twenty years 
after service.  The June 1995 psychiatric examination of the 
veteran specifically referred to an October 1994 incident 
being what the veteran remembered and was troubled by.  
Further, the veteran has not reported a continuity of 
symptomatology since service, and there is no competent 
medical evidence otherwise suggesting a relationship to 
service.  Thus, there is no requirement to obtain a VA 
medical examination in this case.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disability, claimed as anxiety disorder, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


